PER CURIAM.
David Lorenzo Pearson appeals his sentences in two cases. In case no. 90-1160, he challenges his sentence of thirty years imprisonment after revocation of his habitualized probation. We affirm the sentence on the authority of King v. State, 597 So.2d 309 (Fla. 2d DCA1992). In affirming, we acknowledge conflict with State v. Kendrick, 596 So.2d 1153 (Fla. 5th DCA1992).
The state concedes the trial court erred in sentencing Pearson to one year imprisonment for petit theft, count II of case no. 90-11899. Pearson could receive no more than sixty days incarceration. Accordingly, we reverse and remand for correction of sentence for count II of case no. 90-11899.
Affirm in part; reverse in part.
FRANK, A.C.J., and ALTENBERND and BLUE, JJ., concur.